DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because in Figures 2 and 3, “PPARK” should be “P_FARM” (see, e.g., page 8, lines 17-20 and page 11, lines 11-14).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 3, 7, and 9 are objected to because of the following informalities:  Claim 1, line 14 ,”are supplied to” should be “is supplied to”.  Claim 3, line 7, “from and” should be “from”.  Claim 7, line 18, “inverter in such” should be “inverter such”.  Claim 9, line 7, “from and” should be “from”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-7, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication of Tarnowski in view of the US patent application publication of Wobben (2005/0225090).
As to claim 1, Tarnowski discloses a wind farm (see paragraph [0031], 
group/plurality of wind turbines forming a wind power plant) for supplying electrical power into an electrical power supply grid (2, see Figure 1), having a power supply grid voltage and a power supply grid frequency, and being associated with a rated power supply grid voltage and a rated power supply grid frequency (see paragraph [0030], every electrical power supply grid inherently has these characteristics), the wind farm comprising:  a plurality of wind power installations (see paragraph [0031], line 5-6); an electrical wind farm grid coupled to the plurality of wind power installations and having a wind farm voltage, and a wind farm frequency and being associated with a rated wind farm voltage and a rated wind farm frequency (every wind farm inherently has these characteristics); and a power flow control device configured to couple the electrical wind farm grid to the electrical power supply grid (5, see Figure 1) such that the electrical power generated by the plurality of wind power installations is supplied to the electrical power supply grid, wherein the power flow control device includes:  a DC link configured to transmit the electrical power generated by the plurality of wind power installations (this is inherent in a VSC); and an inverter (5), coupled to the DC link, configured to supply at least the electrical power generated by the plurality of wind power installations into the electrical power supply grid; and a controller configured to drive at least the inverter such that the wind farm, at the electrical power supply grid, in steady state dynamically emulates an electromechanical synchronous machine (see paragraph [0012], lines 1-4, the invention of Tarnowski emulates the synchronous machine inherent response including the favorable stability mechanisms for grid support).  Tarnowski does not disclose a battery coupled to the DC link.
	Wobben discloses an electrical network having a battery (14) coupled to a DC link (see paragraph [0035], lines 1-7 and Figure 3).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used a battery as the direct voltage energy source of Tarnowski, in order to provide backup power if needed.
	As to claim 6, the power flow control device is configured such that the wind farm (see paragraph [0031] of Tarnowski is operated to apply a voltage to the electrical power supply grid (2, see Figure 1 of Tarnowski).
As to claim 7, Tarnowski discloses a power flow control device for a wind farm (see paragraph [0031], group/plurality of wind turbines forming a wind power plant), including a plurality of wind power installations, configured to couple an electrical wind farm grid to an electrical power supply grid (2, see Figure 1) such that electrical power generated by the plurality of wind power installations is supplied into the electrical power supply grid, the power flow control device comprising:  a DC link configured to transmit the electrical power generated by the plurality of wind power installations (this is inherent in a VSC); and an inverter (5), coupled to the DC link, configured to supply the electrical power generated by the plurality of wind power installations into the electrical power supply grid; and a controller configured to drive at least the inverter such that the wind farm, at the electrical power supply grid, in steady state dynamically emulates an electromechanical synchronous machine (see paragraph [0012], lines 1-4, the invention of Tarnowski emulates the synchronous machine inherent response including the favorable stability mechanisms for grid support).  Tarnowski does not disclose a battery coupled to the DC link.
Wobben discloses an electrical network having a battery (14) coupled to a DC link (see paragraph [0035], lines 1-7 and Figure 3).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used a battery as the direct voltage energy source of Tarnowski, in order to provide backup power if needed.
As to claim 12, the power flow control device is configured such that the wind farm (see paragraph [0031] of Tarnowski is operated to apply a voltage to the electrical power supply grid (2, see Figure 1 of Tarnowski).
Claims 2, 5, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarnowski in view of Wobben as applied to claim 1 above, and further in view of the European patent application publication of Manz et al. (EP 2339713). 
As to claim 2, Tarnowski in view of Wobben disclose all of the claimed features, 
as set forth above, except for the power flow control device including a rectifier, coupled to the electrical wind farm grid and to the DC link, configured to transmit at least the electrical power generated by the plurality of wind power installations.  Manz discloses a rectifier (36), coupled to an electrical wind farm grid (18) and to a DC link (14), configured to transmit at least the electrical power generated by the plurality of wind power installations (18) (see column 3, lines 13 and 42-46; column 4, lines 3-4; and Figure 1).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have coupled a rectifier to the electrical wind farm grid of Tarnowski in view of Wobben to transmit the electrical power generated by the plurality of wind power installation, in order to be able to distribute the AC power to DC loads. 
	As to claim 5, Manz discloses a DC-DC converter (35) coupled between the DC link and the battery (storage connected to output of DC-DC converter 35), wherein the DC-DC converter (35) is configured such that the battery receives and/or supplies battery electrical power independently of a power flow between the wind farm (18) and the electrical power supply grid (see column 3, line 13 and 45-47, and Figure 1).
As to claim 8, Tarnowski in view of Wobben disclose all of the claimed features, 
as set forth above, except for the power flow control device including a rectifier, coupled to the electrical wind farm grid and to the DC link, configured to transmit at least the electrical power generated by the plurality of wind power installations.  Manz discloses a rectifier (36), coupled to an electrical wind farm grid (18) and to a DC link (14), configured to transmit at least the electrical power generated by the plurality of wind power installations (18) (see column 3, lines 13 and 42-46; column 4, lines 3-4; and Figure 1).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have coupled a rectifier to the electrical wind farm grid of Tarnowski in view of Wobben to transmit the electrical power generated by the plurality of wind power installation, in order to be able to distribute the AC power to DC loads. 
As to claim 11, Manz discloses a DC-DC converter (35) coupled between the DC link and the battery (storage connected to output of DC-DC converter 35), wherein the DC-DC converter (35) is configured such that the battery supplies and/or receives battery electrical power independently of a power flow between the wind farm (18) and the electrical power supply grid (see column 3, line 13 and 45-47, and Figure 1).
Allowable Subject Matter
Claims 3-4 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 3 and 9 contain allowable subject matter because none of the prior art of 
record discloses or suggests the power flow control device including a DC-DC converter coupled between the rectifier and the inverter; and a further DC link, coupled between the rectifier and the inverter, configured to selectively isolate the rectifier from the inverter, in combination with the remaining claimed features.
Claims 4 and 10 contain allowable subject matter because none of the prior art of record discloses or suggests the battery is coupled to the DC link at a point between the DC-DC converter and the inverter, in combination with the remaining claimed features.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The US patent of Tarnowski (9,300,142) corresponds to 2012/0292904.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587. The examiner can normally be reached 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL KAPLAN/Primary Examiner, Art Unit 2836